DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Allowable Subject Matter
Claims 2-6, 10-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al (US 20210274571) in view of Kim et al (20210084569).
Regarding claim 1, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management method implemented by an access and mobility management function (AMF, fig. 2-9) network element, wherein the LAN communication management method comprises: 
obtaining registration area information of a terminal (UE, fig. 2-9), a LAN identifier (ID) of the terminal, and service area information corresponding to the LAN ID (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291); 
determining, based on the registration area information and the service area information, LAN communication area information of the terminal (fig. 6, fig. 7, ¶ 0133-0136, 0211-0212 and 0232), wherein the registration area information indicates a registration area in which the terminal can establish a connection to a network, and wherein the service area information indicates a service area providing a LAN service for a group member in a LAN group identified by the LAN ID (see above further, ¶ 0011, 0133, 0158 and 0223-0227, the 5GLAN group ID is information for identifying the 5GLAN group that is created on the network. The 5GLAN group ID may be identification information used in a case that the 5GLAN service is used. In addition, the 5GLAN group ID may be information for identifying the 5GLAN in a case that user data communication using the 5GLAN service is performed. In addition, the 5GLAN group ID may be identification information associated with the PDU session that is established in a case that the 5GLAN service is used. In other words, the 5GLAN group ID may be information used in a case that the PDU session for the 5GLAN is established. Here, the 5GLAN group ID may be implemented by the DNN, or may be implemented by a Virtual LAN (VLAN) ID. In addition, the 5GLAN group ID may be implemented by identification information other than the DNN and the VLAN ID. In addition, the 5GLAN group ID may be implemented by information that is used to identify the LAN); and 
sending, to the terminal, LAN information of the terminal, wherein the LAN information comprises the LAN ID and the LAN communication area information (fig. 6, step s808, fig. 7, steps s910 and s912, ¶ 0133-0136, 0217-0219, 0227 and 0234).
KAWASAKI et al does not specifically disclose an intersection area of the registration area.
In the same field of endeavor, Kim et al discloses, an intersection area of the registration area and the service area as LAN communication area information of the terminal (¶ 0163, 0187, the AMF accepts a registration request of the UE, the AMF may send a registration accept message. In this instance, if the DNN1 to which the UE has been subscribed includes LADN, LADN information may be included in the registration accept message and transmitted. The LADN information may include an LADN service area i.e., an intersection area between the LADN service area and a current registration area in which an LADN service is provided, and/or LADN DNN). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KAWASAKI et al by specifically adding feature in order to enhance system performance to enables flexibly/dynamically updating the LADN service information of the terminal in real-time, so that LADN service can be provided to the terminal efficiently and accurately as taught by Kim et al.
Regarding claim 7, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management method implemented by a terminal (UE, fig. 2-9), wherein the LAN communication management method comprises: 
receiving, from an access and mobility management function (AMF, fig. 2-9) network element, LAN information comprising a LAN identifier (ID) of the terminal and LAN communication area information of the terminal (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291); and 
managing LAN communication of the terminal based on the LAN information (fig. 6, fig. 7, ¶ 0133-0136, 0211-0212 and 0232).
KAWASAKI et al does not specifically disclose an intersection area of the registration area.
In the same field of endeavor, Kim et al discloses, an intersection area of the registration area and the service area as LAN communication area information of the terminal (¶ 0163, 0187, the AMF accepts a registration request of the UE, the AMF may send a registration accept message. In this instance, if the DNN1 to which the UE has been subscribed includes LADN, LADN information may be included in the registration accept message and transmitted. The LADN information may include an LADN service area i.e., an intersection area between the LADN service area and a current registration area in which an LADN service is provided, and/or LADN DNN). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KAWASAKI et al by specifically adding feature in order to enhance system performance to enables flexibly/dynamically updating the LADN service information of the terminal in real-time, so that LADN service can be provided to the terminal efficiently and accurately as taught by Kim et al.
Regarding claims 8, 16-17 KAWASAKI et al and Kim et al disclose in claim 1, further, KAWASAKI et al discloses, further comprising receiving, from the AMF (AMF, fig. 2-9) network element, a first message comprising the LAN information, wherein the first message is one of a configuration update message, a registration response message, or a protocol data unit (PDU) session management response message (¶ 0011-0013).
Regarding claim 9, KAWASAKI et al and Kim et al disclose in claim 1, further, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management apparatus (AMF, fig. 2-9) comprising: 
a memory (740, fig. 5) configured to store program instructions; and a processor (700, fig. 5) coupled to the memory (740, fig. 5) (¶ 0068-0069, fig. 5), wherein the program instructions cause the processor to be configured to:
 obtain registration area information of a terminal (UE, fig. 2-9), a LAN identifier (ID) of the terminal, and service area information corresponding to the LAN ID (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291), wherein the registration area information indicates a registration area in which the terminal can establish a connection to a network, and wherein the service area information indicates a service area providing a LAN service for a group member in a LAN group identified by the LAN ID (see above further, ¶ 0011, 0133, 0158 and 0223-0227, the 5GLAN group ID is information for identifying the 5GLAN group that is created on the network. The 5GLAN group ID may be identification information used in a case that the 5GLAN service is used. In addition, the 5GLAN group ID may be information for identifying the 5GLAN in a case that user data communication using the 5GLAN service is performed. In addition, the 5GLAN group ID may be identification information associated with the PDU session that is established in a case that the 5GLAN service is used. In other words, the 5GLAN group ID may be information used in a case that the PDU session for the 5GLAN is established. Here, the 5GLAN group ID may be implemented by the DNN, or may be implemented by a Virtual LAN (VLAN) ID. In addition, the 5GLAN group ID may be implemented by identification information other than the DNN and the VLAN ID. In addition, the 5GLAN group ID may be implemented by information that is used to identify the LAN); 
determine LAN communication area information of the terminal based on the registration area information and the service area information (fig. 6, fig. 7, ¶ 0133-0136, 0211-0212 and 0232); and 
send, to the terminal, LAN information of the terminal, wherein the LAN information comprises the LAN ID and the LAN communication area information (fig. 6, step s808, fig. 7, steps s910 and s912, ¶ 0133-0136, 0217-0219, 0227 and 0234).
 KAWASAKI et al does not specifically disclose an intersection area of the registration area.
In the same field of endeavor, Kim et al discloses, an intersection area of the registration area and the service area as LAN communication area information of the terminal (¶ 0163, 0187, the AMF accepts a registration request of the UE, the AMF may send a registration accept message. In this instance, if the DNN1 to which the UE has been subscribed includes LADN, LADN information may be included in the registration accept message and transmitted. The LADN information may include an LADN service area i.e., an intersection area between the LADN service area and a current registration area in which an LADN service is provided, and/or LADN DNN). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KAWASAKI et al by specifically adding feature in order to enhance system performance to enables flexibly/dynamically updating the LADN service information of the terminal in real-time, so that LADN service can be provided to the terminal efficiently and accurately as taught by Kim et al.
Regarding claim 15, KAWASAKI et al and Kim et al disclose in claim 1, further, KAWASAKI et al discloses, a local area network (gNB, fig. 2-9) communication management apparatus comprising: 
a memory (740, fig. 5) configured to store program instructions; and a processor (700, fig. 5) coupled to the memory (740, fig. 5), wherein the program instructions cause the processor (700, fig. 5) (¶ 0068-0069, fig. 5) to be configured to: 
receive, from an access and mobility management function (AMF) network element, LAN information of a terminal, wherein the LAN information comprises a LAN identifier (ID) of the terminal and LAN communication area information of the terminal (fig. 6, steps s804 and s806, fig. 7, steps s904 and s908, ¶ 0133-0136, 0210 and 0291);
 and manage, based on the LAN information, LAN communication of the terminal (fig. 6, step s808, fig. 7, steps s910 and s912, ¶ 0133-0136, 0217-0219, 0227 and 0234).
KAWASAKI et al does not specifically disclose an intersection area of the registration area.
In the same field of endeavor, Kim et al discloses, an intersection area of the registration area and the service area as LAN communication area information of the terminal (¶ 0163, 0187, the AMF accepts a registration request of the UE, the AMF may send a registration accept message. In this instance, if the DNN1 to which the UE has been subscribed includes LADN, LADN information may be included in the registration accept message and transmitted. The LADN information may include an LADN service area i.e., an intersection area between the LADN service area and a current registration area in which an LADN service is provided, and/or LADN DNN). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KAWASAKI et al by specifically adding feature in order to enhance system performance to enables flexibly/dynamically updating the LADN service information of the terminal in real-time, so that LADN service can be provided to the terminal efficiently and accurately as taught by Kim et al.
Regarding claim 17, KAWASAKI et al and Kim et al disclose in claim 1, further, KAWASAKI et al discloses, further comprising: receiving, from a LAN service management function (SMF) network element, a second subscription data update notification comprising the LAN ID, the service area information, and a second ID of the terminal; further obtaining, based on the second ID, the registration area information; further obtaining, from the second subscription data update notification, the LAN ID and the service area information; and sending, to the terminal, a second configuration update message comprising the LAN information (¶ 0133-0136, 0380-0282).
Regarding claims 18-19, KAWASAKI et al and Kim et al disclose in claim 1, further, KAWASAKI et al discloses, further comprising: receiving, from the terminal, a second registration request message carrying a second ID of the terminal; sending, to a LAN service management function (LSMF) network element, a second subscription data request message carrying the second ID (¶ 0133-0136, 0380-0282); receiving, from the LSMF network element, a second subscription data response message carrying the LAN ID and the service area information; generating the registration area information (¶ 0133-0136, 0380-0282); obtaining, from the second subscription data response message, the LAN ID and the service area information; and sending, to the terminal, a second registration response message comprising the LAN information (¶ 0133-0136, 0380-0286).
KAWASAKI et al does not specifically disclose an intersection area of the registration area.
In the same field of endeavor, Kim et al discloses, an intersection area of the registration area and the service area as LAN communication area information of the terminal (¶ 0163, 0187, the AMF accepts a registration request of the UE, the AMF may send a registration accept message. In this instance, if the DNN1 to which the UE has been subscribed includes LADN, LADN information may be included in the registration accept message and transmitted. The LADN information may include an LADN service area i.e., an intersection area between the LADN service area and a current registration area in which an LADN service is provided, and/or LADN DNN). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of KAWASAKI et al by specifically adding feature in order to enhance system performance to enables flexibly/dynamically updating the LADN service information of the terminal in real-time, so that LADN service can be provided to the terminal efficiently and accurately as taught by Kim et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643